PER CURIAM:
Thomas Ostrander, appointed counsel for Lazaro Fregel in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Fregel’s conviction and sentence are AFFIRMED. Fregel’s motion for enlargement of time in which to file a brief is DENIED.